In an action to recover damages for personal injuries, the defendant H. B. Singer, Inc. (Held, J.), dated October 28, 1985, which, inter alia, granted the plaintiffs motion to amend his bill of particulars and to increase the ad damnum clause of the complaint.
Ordered that the order is affirmed, with costs.
Based on the facts of this case, we conclude that Special Term did not abuse its discretion in granting the plaintiffs motion to amend his bill of particulars to allege additional injuries and to increase the ad damnum clause of the complaint (see, CPLR 3025 [b]; Dolan v Garden City Union Free School Dist., 113 AD2d 781). Niehoff, J. P., Rubin, Lawrence and Sullivan, JJ., concur.